Citation Nr: 0301938	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip, secondary to service-connected 
residuals of a left leg wound, status post infection.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, secondary to service-connected 
residuals of a left leg wound, status post infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.  Thereafter, he had additional service in the 
United States Army Reserves during the period from August 
1966 to January 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1999 rating 
decision by the Columbia, South Carolina RO.  


FINDINGS OF FACT

1.  There is no credible medical evidence of record that 
shows a causal relationship between the veteran's left hip 
disability and his service-connected residuals of a left leg 
wound, status post infection.

2.  There is no credible medical evidence of record that 
shows a causal relationship between the veteran's low back 
disability and his service-connected residuals of a left leg 
wound, status post infection.


CONCLUSIONS OF LAW

1.  The veteran's left hip disability is not proximately due 
to or the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3,102, 3.310(a), 
3.159, 3.326 (2002).

2.  The veteran's low back disability is not proximately due 
to or the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3,102, 3.310(a), 
3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
April 2000 statement of the case and the December 2000 and 
December 2001 supplemental statements of the case, the 
veteran has been given notice of the pertinent laws and 
regulations governing his claims and the reasons for the 
denial of his claims.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claims and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether he or the 
VA would be responsible for obtaining relevant evidence.  For 
example, in a letter to the veteran dated in April 2001, he 
was notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such records 
if he submitted the complete name and addresses of the 
examiners and included authorization for the VA to obtain the 
requested materials.  In the April 2000 statement of the 
case, the veteran was notified that the VA, on its own, had 
obtained relevant treatment records from the VA Medical 
Center in Decatur.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  



It appears that all existing, pertinent evidence identified 
by the veteran as relative to his claim has been obtained and 
associated with the claims file.  Moreover, the veteran has 
undergone VA examinations in connection with his claims, and 
there is no indication that there is additional, pertinent 
evidence outstanding that is necessary for a fair 
adjudication of the claims.  Under these circumstances, the 
Board finds that the claims are ready to be considered on the 
merits.

Factual Background

The veteran served on active duty from September 1964 to 
August 1966.  Thereafter, he had additional service in the 
United States Army Reserves during the period from August 
1966 to January 1995.  His only service connected disability 
is left leg wound, status post infection, evaluated as 
noncompensable since service connection was granted.  By 
rating action of August 1997, service connection was denied 
for left leg and knee injury, other than the residuals of the 
left leg wound.  The veteran filed a notice of disagreement 
to this action, and a Statement of the Case was issued.  
However, no substantive appeal was forwarded to the VA.

Service medical records from the veteran's reserve service 
note he fell on some wet leaves and sustained a laceration to 
the left leg in October 1979.  Stitches were required to 
close the wound.  X-rays revealed no evidence of a fracture.  
The veteran was treated for an infection of the left leg 
wound in November 1979.  Further x-rays revealed evidence of 
Pelligrini-Stieda (ossification of the medial collateral 
ligament).  Available service medical records are negative 
for complaints or findings of left hip or low back 
disabilities.

In November 1979, the veteran submitted a claim for service 
connection for residuals of a left leg wound, status post 
infection.  By rating decision dated in 


December 1980, the RO granted service connection for 
residuals of a left leg wound, status post infection.

The evidence of record notes that the veteran requested 
disability retirement from his job as a sanitation worker in 
October 1985.  A March 1986 medical board examination report 
notes no complaints or findings of a left hip or low back 
disability.

The evidence of record also includes medical records relied 
upon by the Social Security Administration (SSA) in its 
September 1996 determination in favor of the veteran.  
Records relied upon by SSA note treatment for disabilities 
not herein at issue.  Additional records relied upon by SSA 
include: an August 1987 private MRI report which shows 
minimal hypertrophic changes, degenerative changes and 
posterior subligamentous herniation of a disc in the lumbar 
spine; a May 1995 private examination report which notes the 
veteran's complaints of low back pain and an assessment of 
possible pain magnification with positive Waddel's sign; an 
October 1995 private examination report which notes an 
assessment of back pain, possibly related to herniated disc 
in the neck or another pain syndrome; and a March 1996 VA x-
ray report which notes diagnoses of mild degenerative joint 
disease and spondylolisthesis of the lumbar spine.  SSA rated 
the veteran as disabled, with hypertension noted as his 
primary disability and disorders of the back noted as his 
secondary disability.

VA outpatient treatment records dated in 1996 and 1997 note 
the veteran's ongoing complaints of left leg pain.  In 
addition, a November 1996 VA physical therapy note indicates 
that the veteran was seen with complaints of left knee and 
low back pain.  Upon examination, range of motion of the back 
was within normal limits.  The veteran was given written 
instructions for an exercise program.  A July 1997 pain 
clinic report notes the veteran's complaints of chronic left 
hip and left knee pain for 13 years.  Upon examination, left 
hip strength was 3/5 due to pain.  Assessment was 


chronic left lower leg pain.  A July 1997 outpatient 
treatment record notes the veteran's complaints of severe 
back pain with radiation to the abdomen and left leg, 
accompanied by shortness of breath and nausea.  The veteran 
reported that he always had back pain, but it had intensified 
two weeks earlier.  The veteran was seen for a follow-up in 
the pain clinic, where he reported that he was feeling 
better.  Assessment included degenerative joint disease of 
the low back and left hip.  The veteran was seen in the 
orthopedic clinic in August 1997 with complaints of chronic 
left hip and left leg pain.  Upon examination, there was full 
range of motion in the left hip with pain.  Strength was 5/5.  
Impression was chronic pain.

During an April 1998 personal hearing, the veteran raised 
claims for service connection for degenerative joint disease 
of the left hip and degenerative joint disease of the lumbar 
spine, both secondary to service-connected residuals of a 
left leg wound, status post infection.  The veteran testified 
that his left leg wound caused him to have problems walking.  
He maintained that his altered gait caused his left hip and 
low back disabilities.

An August 24, 1998 QTC examination report notes the veteran's 
complaints of constant left knee and low back pain.  There 
was no complaint specifically referable to the service 
connected left leg wound.  The veteran stated that he was 
unable to bend, stoop, walk, or sit for long periods of time.  
Upon examination, the veteran was in some distress, unable to 
sit because of pain, standing with his right leg bearing his 
weight.  The veteran was unable to stand for more than 10 
minutes without pain.  Range of motion of the lumbar spine 
was restricted, and there was increased pain on flexion, 
extension and lateral rotation.  The lumbar spine was tender.  
Muscles of the back were normal.  Posture was abnormal and 
tilted to the right.  The examiner stated:

He is seen for low back pain which I feel 
is most likely secondary to the problem 
with his left leg since he favors the 
right side of his body to bear weight and 
that may be causing problems with his 
spine and his hip, but since the x-rays 
are pending, the determination can only 
be made after the x-rays are available.  

In an October 1998 addendum, the QTC examiner stated that x-
rays of the left hip showed exostosis with inflammatory 
changes.  X-rays of the lumbosacral spine showed 
spondylolisthesis and osteophyte formation.  The examiner 
stated, "In view of the above abnormalities of the x-ray-I 
would suggest that [the veteran] be evaluated by an 
orthopedist."

In a VA Form 9 received by the RO in May 2000, the veteran 
stated that he had "tried unsuccessfully on several 
occasions to obtain an opinion from [his] VA physician as to 
the causal relationship" between his left hip and low back 
disabilities and his left leg disability.  The veteran 
indicated that he was going to "pursue this matter with a 
private orthopedic physician."

In a May 2000 statement, Dr. Phillip Esce, neurosurgery 
resident at the Columbia VA Medical Center, stated that the 
veteran had lumbar spondylosis which was the cause of his 
back pain and his difficulty walking.  

In an August 2000 statement, Dr. David Egleston, the 
veteran's private physician, stated that the veteran:

had an injury to his left leg many years 
ago.  This occurred while he was in the 
service.  He has been experiencing 
problems with his left hip, lower back 
and left knee.  [The veteran] feels like 
this injury to the left leg has 
contributed to the problems he is now 
having in the above-mentioned areas.  
There is always the possibility that an 
injury like this can produce problems in 
other areas of the body; like the left 
hip, lower back and left knee.  There is 
no way to be certain and prove a 
disability of this nature.

In May 2001, the veteran submitted additional evidence in 
support of his claims, including an unsigned and undated 
statement, which reads:

I have reviewed the medical records, and 
the medical documentation dated 8/24/98 
pertaining to [the veteran's] injury 
involving the left leg.  He reports that 
he is currently experiencing problems 
with his left hip, lower back, and left 
knee.  Based on my examination, and 
assessment/review of the medical 
information of the veteran.  It is my 
professional opinion based on all of the 
information that I have reviewed that 
[the veteran's] problems with his lower 
back, left hip, and left knee more than 
likely resulted from his leg injury 
residuals.

A June 2001 VA examination report notes that the examiner 
reviewed the veteran's claims folder.  He noted the veteran's 
history of an injury to his left leg in October 1979, with 
subsequent infection in November 1979.  The examiner also 
noted that at the time of the veteran's discharge from the 
hospital in November 1979, no complaints of left knee pain 
were noted; subsequent treatment records are negative for 
complaints of left knee or left hip disability until the mid-
1990's.  Examination revealed that the veteran used a cane 
and avoided weightbearing on his left leg.  He walked and sat 
with a tilt to the right.  Examination of the spine revealed 
normal spinal curvatures and no palpable spasm.  He had 
significant Waddel's signs.  Range of motion testing revealed 
left lateral bending from 0 to 15 degrees, right lateral 
bending from 0 to 35 degrees, extension from 0 to 20 degrees, 
and flexion from 0 to 55 degrees, with pain expressed at all 
extremes of motion.  The veteran maintained that he was 
unable to stand completely straight or lie flat.  The 
examiner stated that the veteran was unable to cooperate with 
significant parts of the examination.  The examiner further 
stated that throughout the examination, the veteran grunted, 
moaned, gave low shouts of pain and wiped his brow, even 
though there was never any sweat on his brow during the 
examination.  The examiner was unable to test straight leg 
raising.  However, while the veteran was sitting, the 
examiner was able to straighten the veteran's knee; the 
veteran complained of knee pain but not back pain.  
Examination of the left hip revealed flexion from 0 to 120 
degrees, abduction from 0 to 60 degrees and adduction from 0 
to 35 degrees.  Because the veteran expressed pain, the 
examiner was unable to test motor strength.  The examiner 
noted that there was no indication on either an October 1999 
MRI or January 2000 x-rays of any asymmetry of the spine.  
All x-rays of the left hip and lumbosacral spine were 
unremarkable.  The examiner stated:

My impression at this point is that [the 
veteran's] current complaints of left hip 
and low back and knee are not related to 
the laceration and infection in 1979 
because I am unable to see any 
continuation of care o[r] any 
continuation of medical treatment or even 
any objective documentation of 
continuation of complaints between 1979 
and the mid 1990s.  Further, on MRI of 
the lumbosacral spine, one would expect 
an asymmetry of abnormalities which one 
does not see on the study of 1999.

By letter dated in October 2002, the veteran was notified 
that the Board was developing additional evidence concerning 
the case at hand.  The Board requested that the veteran 
submit contact information for the medical practitioner who 
supplied the written statement that the veteran's low back 
and let hip disabilities were "more than likely" due to his 
residuals of a left leg wound.  The Board requested that the 
medical practitioner sign the statement and provide 
sufficient information for VA to contact him or her.  The 
Board also noted that it would be helpful for the medical 
practitioner to provide the reasons and bases for his or her 
opinion.  The veteran has not submitted any of the requested 
information.

Analysis

The veteran contends that he has a left hip disability and 
low back disability that are secondary to his service-
connected residuals of a left leg wound, status post 
infection.  Regulations provide that service connection may 
be granted for disability that is proximately due to or the 
result of (either caused or aggravated by) a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, these matters 
involve medical questions, and the Board is not permitted to 
draw inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin, supra. 

While the Board does not doubt the sincerity of the veteran's 
contentions in this case, and his belief that he suffers from 
left hip and low back disabilities that are related to his 
service-connected residuals of a left leg wound, status post 
infection, the Board's decision must be based upon competent 
medical testimony or documentation.  Competent medical 
evidence has not been presented establishing that the 
veteran's left hip or low back disabilities are related 
(either caused or aggravated by) to his service-connected 
residuals of a left leg wound.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.310; see Allen, supra.  In fact, after reviewing 
all the medical evidence of record, a June 2001 VA examiner 
stated that the veteran's left hip and low back disabilities 
"are not related to the laceration and infection" sustained 
during the veteran's military service.  He reasoned that 
there was no evidence of any continuity of complaints or 
medical treatment between 1979 and the mid 1990's, nor was 
there any evidence of asymmetry the spine that would be 
expected if the veteran's problems were caused by his left 
leg disability.

Furthermore, the veteran, as a lay person, is not competent 
to offer medical opinions.  See Bostain v. West, 11  Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (" a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Finally, the Board recognizes that the veteran submitted a 
statement, presumably from a medical practitioner, in May 
2001 that related the veteran's low back and left hip 
disability to service.  However, no reasons or bases for the 
opinion were noted, and the statement was not signed.  As 
discussed above, the Board is well aware of the recent 
changes in law with regard to VA's duty to assist claimants, 
including the necessity of securing such pertinent medical 
records as may substantiate the veteran's claim.  Here, 
however, the veteran was informed in an October 2002 letter 
that contact information for the aforementioned medical 
practitioner was not of record.  The veteran was asked to 
provide information sufficient to locate this medical 
practitioner, and to obtain further clarification of the 
provided medical opinion; however, the veteran did not submit 
any of this requested information.  Thus, the statutory 
requirements in the Veterans Claims Assistance Act of 2000 
have been fully satisfied by the development action 
undertaken by the RO.  Finally, the examiner in August 1998, 
while attributing back pain to the veteran's problem with his 
left leg, appears to be referring to the veteran's left knee.  
In this regard, the examiner made no mention in his report of 
manifestations of the service connected leg wound and the 
veteran had no complaints referable thereto.

In the case at hand, the Board concludes that the 
preponderance of the evidence is against service connection 
for left hip and low back disabilities on a secondary basis 
and the appeal is denied.



ORDER

Entitlement to service connection for degenerative joint 
disease of the left hip, secondary to service-connected 
residuals of a left leg wound, status post infection, is 
denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, secondary to service-connected 
residuals of a left leg wound, status post infection, is 
denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

